Exhibit 10-c

 

COMPENSATION OF DIRECTORS

 

Effective January 1, 2007, the retainer for Board service for non-employee
directors of ArvinMeritor will be $55,000 per year. No additional retainer is
paid for service as committee members.

 

The Chairman of the Audit Committee receives an additional retainer of $10,000
per year, and the Chairman of the Compensation Committee receives an additional
retainer of $7,000 per year. Effective January 1, 2007, the additional retainer
for the Chairmen of the Corporate Governance and Nominating Committee and the
Environmental and Social Responsibility Committee will be $5,000 per year.

 

A director may elect to defer payment of all or part of the cash retainer fees
to a later date, with interest on deferred amounts accruing quarterly at a rate
equal to 120% of the Federal long-term rate set each month by the Secretary of
the Treasury. Each director also has the option each year to defer all or any
portion of the cash retainer by electing to receive restricted shares or
restricted share units that could be forfeited if certain conditions are not
satisfied. The restricted shares or restricted share units in lieu of the cash
retainer are valued at the closing price of the Common Stock on the New York
Stock Exchange – Composite Transactions reporting system on the date each
retainer payment would otherwise be made in cash.

 

After each Annual Meeting of Shareowners, each non-employee director receives a
grant under the 2004 Directors Stock Plan. The grant in 2007 is expected to
consist of 4,500 restricted share units. A non-employee director who is elected
to the Board during the fiscal year receives a pro rata portion of this annual
grant.

 

Non-employee directors also receive fees for attendance at committee meetings.
Effective January 1, 2007, these attendance fees will be in the amount of $1,500
for each meeting in person and $750 for each telephone meeting.

 

Directors who are also employees of ArvinMeritor or a subsidiary of ArvinMeritor
do not receive compensation for serving as directors.

 

 

 

11/17/06

 

 